
	
		I
		111th CONGRESS
		1st Session
		H. R. 755
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Calvert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income the gain from the sale or exchange of certain residences
		  acquired before 2013.
	
	
		1.Exclusion from gross income
			 for gain from sale or exchange of certain residences acquired before
			 2013
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 121 the following new section:
				
					121A.Exclusion of
				gain from sale of 2 non-principal residences
						(a)ExclusionIn the case of an individual, gross income
				shall not include gain from the sale or exchange of a qualified residence owned
				by the taxpayer.
						(b)Limitations
							(1)In
				generalThe amount of gain excluded from gross income under
				subsection (a) with respect to any sale or exchange shall not exceed $250,000
				($500,000 in the case of a joint return).
							(2)Special rule for
				certain sales by surviving spousesIn the case of a sale or
				exchange of property by an unmarried individual whose spouse is deceased on the
				date of such sale, paragraph (1) shall be applied by substituting
				$500,000 for $250,000 if such sale occurs not
				later than 2 years after the date of death of such spouse.
							(3)Limitation based
				on number of residencesSubsection (a) shall apply only with
				respect to 2 qualified residences of the taxpayer.
							(c)Qualified
				residenceFor purposes of
				this section, the term qualified residence means a single family
				residence which is—
							(1)owned by the
				taxpayer,
							(2)not the principal
				residence (within the meaning of section 121) of the taxpayer,
							(3)located in the
				United States, and
							(4)acquired by the
				taxpayer after December 31, 2008, and before January 1, 2012.
							(d)Applicable
				rulesFor purposes of this section, rules similar to the
				following rules of section 121 shall apply:
							(1)Paragraphs (1),
				(4), (5), (6), (8), and (11) of section 121(d).
							(2)Subsection
				(e).
							(3)Subsection
				(f).
							.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 121 the following new item:
				
					
						Sec. 121A. Exclusion of gain from sale of 2 non-principal
				residences.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 acquired after December 31, 2008.
			
